[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
During the course of this trial the defendant agreed to pay one half of the medical premiums for the medical coverage kept in effect by the plaintiff for the defendant's benefit during the pendency of this matter. There were no pendente lite orders entered.
The plaintiff now claims the cost was $435.32 per month and not a total cost of $435.32 as she testified at trial.
It was the intent of the court to enter an order in accordance with the defendant's agreement and it is so ordered.
The defendant shall pay one half of the medical insurance premium incurred by the plaintiff for the benefit of the defendant for the period only from January 1998 through December 1998. CT Page 693
The court intended to use the date of June 30, 1997 to divide the New Haven Savings Bank book account. The court is not bound to use the date of separation, especially in this case, in view of the divergency of the testimony of each party.
The court did not find that the defendant absconded with $15,000 in marital assets. The defendant did not share his pension and other assets with the plaintiff prior to the institution of the dissolution. The court determines no credit is due the plaintiff. The court is not going to engage in a credit-contribution analysis.
COPPETO, J.